Citation Nr: 0941168	
Decision Date: 10/29/09    Archive Date: 11/09/09

DOCKET NO.  07-14 696	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon



THE ISSUES

1. Entitlement to death pension. 

2. Whether the Veteran had a pending claim for VA disability 
compensation at the time he died for the purpose of accrued 
benefits. 

3.  Entitlement to accrued benefits.



ATTORNEY FOR THE BOARD

P. Childers, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1966 to June 
1968.  He died in September 2004.  The appellant is the 
Veteran's surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in February 2005 of a 
Department of Veterans Affairs (VA) Regional Office (RO), 
denying VA death benefits. 

A claim by a surviving spouse for VA death benefits includes 
claims for service connection for the cause of death, for 
death pension, and for accrued benefits.  38 C.F.R. § 3.152.

While on appeal, in a rating decision, dated in March 2008, 
the RO granted service connection for the cause of the 
Veteran's death.  The remaining issues on appeal are death 
pension and accrued benefits. 

In September 2009, the appellant canceled her request for a 
hearing before the Board.

The claim for accrued benefits based on pending claims of 
service connection for posttraumatic stress disorder and for 
a right knee disability since May 16, 1997, is REMANDED to 
the RO via the Appeals Management Center in Washington, DC.  




FINDINGS OF FACT

1.  In a rating decision in March 2008, the RO granted 
service connection for the cause of the Veteran's death.

2.  Before the Veteran died in September 2004, the Veteran 
had pending claims of service connection for posttraumatic 
stress disorder and for a right knee disability since May 16, 
1997, but not before. 


CONCLUSIONS OF LAW

1.  The claim for death pension lacks legal merit.  38 
U.S.C.A. § 1541 
(West 2002 & Supp. 2009); 38 C.F.R. § 3.3(b)(4) (2009).

2.  Before he died, the Veteran had pending claims of service 
connection for posttraumatic stress disorder and for a right 
knee disability since May 16, 1997, for the purpose of 
accrued benefits.  38 U.S.C.A. § 5121 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.160, § 3.1000 (2009)

Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103 and 5103A, and implemented in 
part at 38 C.F.R § 3.159, amended VA's duties to notify and 
to assist a claimant in developing information and evidence 
necessary to substantiate a claim.

On the claim for death pension, where as here the facts are 
not disputed and the law is dispositive, the provisions of 
the VCAA do not apply.  Dela Cruz v. Principi, 15 Vet. App. 
143, 149 (2001).

Duty to Notify

On the claim for accrued benefits, under 38 U.S.C.A. § 
5103(a), VA must notify the claimant of the information and 
evidence not of record that is necessary to substantiate a 
claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.

Also, the VCAA notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  The five elements are: 1) Veteran 
status; 2) existence of a disability; 3) a connection between 
the Veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  Dingess 
v. Nicholson, 19 Vet. App. 473, 484-86 (2006).  

The VCAA notice, as required by 38 U.S.C.A § 5103(a), must be 
provided to a claimant before the initial unfavorable 
adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 
112, 119-120 (2004).

The RO provided the appellant post-adjudication VCAA notice 
by letter, dated in February 2007.  The appellant was 
notified that benefits due and unpaid to which the Veteran 
was entitled at his death would be paid to a surviving 
spouse.  The appellant was notified that VA would obtain 
service records, VA records, and records of other Federal 
agencies, and that she could submit other records not in the 
custody of a Federal agency such as private medical records 
or with her authorization VA would obtain any non-Federal 
records on her behalf. 



As for content of the VCAA notice, the letter substantially 
complied with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183, 186-87 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370, 374 (2002) (identifying the 
document that satisfies VCAA notice); of Dingess v. 
Nicholson, 19 Vet. App. 473, 484-86 (2006) (notice of the 
elements of the claim, except for the effective date of the 
claim and for the degree of disability assignable). 

To the extent that the VCAA notice came after the initial 
adjudication, the timing of the notice did not comply with 
the requirement that the notice must precede the 
adjudication.  

The timing error was cured by substantial content-complying 
VCAA notice and subsequent readjudication as evidenced by the 
statement of the case in April 2007.  Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006) (Timing error cured by 
adequate VCAA notice and subsequent readjudication without 
resorting to prejudicial error analysis.).

As for the omission of the provisions for the effective date 
of the claim and for the degree of disability assignable, as 
neither provision applies to an accrued benefit claim, which 
is a nonrecurring, single payment due and unpaid at the time 
of the Veteran's death, the omission was harmless error. 

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The RO obtained service records, and 
the appellant has submitted evidence.  



The extent only that a decision has been reached on whether 
or not there were pending claims at the time of the Veteran's 
death, there is no indication of the existence of additional 
evidence.  As there are no additional records to obtain, the 
Board concludes that no further assistance to the appellant 
in developing the facts pertinent to the claims is required 
to comply with the duty to assist.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Death Pension 

A claim by a surviving spouse for compensation or dependency 
and indemnity compensation will also be considered to be a 
claim for death pension.  38 C.F.R. § 3.152. 

Pension is payable to a Veteran's surviving spouse because of 
the Veteran's nonservice-connected death.  Basic entitlement 
exists if: The veteran had qualifying and the surviving 
spouse meets the net worth requirements. 
38 C.F.R. § 3.3(b)(4). 

Facts and Analysis 

The Veteran served on active duty from June 1966 to June 
1968, a period of 90 days or more during the Vietnam era, a 
period of war.  38 C.F.R. § 3.3(a)(3).  During active duty, 
the Veteran served in Vietnam, where it is presumed he was 
exposed to certain herbicides, including a herbicide commonly 
referred to as Agent Orange.  38 U.S.C.A. § 1116. 

The Veteran died in September 2004.  The immediate cause of 
death was coronary artery disease, and diabetes mellitus, 
type 2, was listed as a contributory cause of death. 

In a rating decision in March 2008, the RO granted service 
connection for the cause of the Veteran's death.  The RO 
determined that diabetes mellitus, type 2, which was listed 
as a contributory cause of death, was incurred in service 
based on presumptive service connection for diabetes 
mellitus, type 2, for a veteran who served in Vietnam, where 
he was exposed to Agent Orange, during the Vietnam era.  
38 U.S.C.A. § 1116.

As pension to a surviving spouse is payable only when the 
Veteran's death is due to nonservice-connected disability and 
as the Veteran's death is service-connected, the threshold 
requirement for death pension has not been met, and the claim 
fails because of the lack of legal entitlement as a matter of 
law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

Accrued Benefits 

A claim by a surviving spouse for compensation or dependency 
and indemnity compensation will also be considered to be a 
claim for accrued benefits.  38 C.F.R. § 3.152.

Periodic monetary benefits to which a Veteran was entitled at 
the time of his death under existing ratings or decisions, or 
those based on evidence in the file on the date of death, and 
which are due and unpaid will, upon the death of such 
Veteran, be paid to the surviving spouse.  Application for 
accrued benefits must be filed within 1 year after the date 
of death.  A pending claim on the date of death means a claim 
filed with VA that had not been finally adjudicated by VA on 
or before the date of death.  38 U.S.C.A. § 5121(a); 38 
C.F.R. § 3.1000.



Facts 

In August 1995, the Veteran was contacted by a VA program 
specialist to "assist" the Veteran and the VA program 
specialist request the Veteran's file.  There was no 
contemporaneous correspondence of any kind received from the 
Veteran.  

In May 1997, the Veteran submitted a formal application for 
VA disability compensation for posttraumatic stress disorder 
and for a right knee disability.   The RO dated stamped the 
application on May 16, 1997.  In the application, the Veteran 
marked the entry that he had not previously filed a claim for 
any benefit with VA. In July 1997, the RO scheduled the 
Veteran for a VA examination, but the Veteran did not report 
for the examination.  In a letter in July 1997, the RO 
encouraged the Veteran to request to reschedule the 
examination otherwise there would be change in the payment of 
benefits.  There was no contemporaneous correspondence of any 
kind received from the Veteran. 

The Veteran died in September 2004.  

In January 2005, the appellant, the Veteran's surviving 
spouse, timely filed a claim for accrued benefits.  38 C.F.R. 
§ 3.152. 

In support of her claim, the appellant submitted a copy of a 
VA application for disability compensation for posttraumatic 
stress disorder and for a right knee disability, which she 
had found in the Veteran's personal papers.  The copy of the 
VA application was signed by the Veteran in September 1995, 
but it did not have a VA date stamp.  




Attached to the copy of the application was a copy of a 
signed statement by the Veteran, dated in September 1995, 
which did not have a VA date stamp, and a copy of a VA 
letter, dated in September 1995, and signed by the VA program 
specialist, who had requested the Veteran's file.  In the 
letter, the Veteran was encouraged to file a formal 
application for service-connected disabilities, including 
posttraumatic stress disorder.  The Veteran was instructed to 
sign the application and to return it in the envelope 
provided. 

Analysis

Although the Veteran was encouraged by VA to file a claim for 
benefits in 1995, the Board finds no evidence of a 
contemporaneous filing.  While the documents submitted by the 
appellant were apparently signed by the Veteran in 1995, 
there is no indication that they were ever received by VA.  
Neither the 1995 application nor the accompanying statement 
was date-stamped by VA, and there is no contemporaneous 
communication from VA regarding receipt of the documents.  
The earliest communication from VA after the September 1995 
correspondence is the April 1997 Report of Contact, and 
pertains to the Veteran's April 1997 notice of his intent to 
file a claim for benefits.  Moreover, the Veteran himself 
indicated in his May 1997 formal application for benefits 
that he had never previously filed a claim for any benefit 
with VA.  Based on the foregoing, the Veteran did not file a 
claim for VA disability benefits prior to 1997.

There is, however, evidence of a pending claim for VA 
disability compensation for posttraumatic stress disorder and 
for a right knee disability since the Veteran filed a formal 
application for VA benefits in May 1997.  Although the RO 
sent the Veteran a letter in July 1997 regarding a scheduled 
VA examination that the Veteran had missed, there is no 
record that the Veteran's May 1997 claim was ever 
adjudicated.  See 38 C.F.R. § 3.655(b) (providing that when a 
claimant fails to report for an examination scheduled in 
conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record).  

In the absence of a final adjudicative action, 38 C.F.R. § 
3.104, the Board finds that there has been a pending claim of 
service connection for posttraumatic stress disorder and for 
a right knee disability since the formal application in May 
1997.  


ORDER

The appeal of the claim for death pension is denied. 

There are pending claims of service connection for 
posttraumatic stress disorder and for a right knee disability 
since a formal application was filed with VA in May 1997, for 
the purpose of accrued benefits, and to this extent only the 
appeal is granted. 


REMAND 

As stated before, periodic monetary benefits to which a payee 
was entitled at his death under existing ratings or decisions 
or those based on evidence in the file at date of death, and 
due and unpaid will, upon the death of such person, be paid 
by VA to a qualified survivor.  38 C.F.R. § 3.1000(a).  

Evidence in the file at date of death means evidence in VA's 
possession on or before the date of the beneficiary's death, 
even if such evidence was not physically located in the VA 
claims folder on or before the date of death, in support of a 
claim for VA benefits pending on the date of death.  38 
C.F.R. § 3.1000(d)(4); see also Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (holding that VA has constructive notice of 
VA generated documents that could reasonably be expected to 
be part of the record).  

As the appellant has not had not been afforded the 
opportunity to submit argument and evidence, regarding the 
pending claims of service connection, due process requires 
further procedural and evidentiary development. 

Accordingly, the case is REMANDED for the following action:

1. Ensure VCAA notice as to the type of 
evidence needed to substantiate the 
pending claims of service connection for 
posttraumatic stress disorder and for a 
right knee disability. 

2. Ask the appellant to identify where the 
Veteran was treated by VA for 
posttraumatic stress disorder and for a 
right knee disability, and obtain any VA 
records she identifies.  If VA records are 
unavailable, notify the appellant in 
accordance with 38 C.F.R. § 3.159(e).

3. After the above development is 
completed, adjudicate the pending claims 
of service connection for posttraumatic 
stress disorder and for a right knee 
disability for the purpose of accrued 
benefits.  If any benefit sought remains 
denied, furnish the appellant and her 
representative a supplemental statement of 
the case and return the case to the Board. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).






This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



____________________________________________
George E. Guido Jr. 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


